     Case 3:21-cv-00119-JAG Document 7 Filed 03/01/21 Page 1 of 3 PageID# 81




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

ADAM COGHILL,                                         )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )    Civil Action No.: 3:21-cv-00119
                                                      )
CLOUDZ VAPOR LLC,                                     )
dba CLOUDZ VAPOR,                                     )
                                                      )
CLOUDZ VAPOR WHOLESALE, LLC,                          )
dba CLOUDZ VAPOR,                                     )
                                                      )
CLOUDZ VAPOR MIDLOTHIAN, LLC,                         )
dba CLOUDZ VAPOR,                                     )
                                                      )
CLOUDZ VAPOR SHORT PUMP, LLC,                         )
dba CLOUDZ VAPOR, and                                 )
                                                      )
TEJAN BHATT,                                          )
                                                      )
                       Defendants.                    )


             DEFENDANT TEJAN BHATT’S 12(b)(6) MOTION TO DISMISS

         COMES NOW, defendant, Tejan Bhatt (“Bhatt”), by counsel, pursuant to Federal Rule

of Civil Procedure 12(b)(6), hereby files his Motion to Dismiss the Complaint filed against him

by the plaintiff, Adam Coghill (“Coghill” or “Plaintiff”) pursuant to Fed. R. Civ. P. 12(b)(6).

        Plaintiff’s Complaint fails as a matter of law because Bhatt, while being identified in the

caption of the Complaint as a defendant, is not included in the definition of “Defendants” for the

purpose of Plaintiff’s Complaint, and thus there are no allegations to support any claim against

him in his personal capacity. Further, even if the Complaint were amended to include Bhatt in the

definition of “Defendant,” the Complaint against him in his personal capacity still fails as a matter

of law as to Bhatt because Bhatt’s only connection to the litigation is by virtue of his status as the
   Case 3:21-cv-00119-JAG Document 7 Filed 03/01/21 Page 2 of 3 PageID# 82




sole member of co-defendants Cloudz Vapor, LLC, Cloudz Vapor Wholesale, LLC, Cloudz Vapor

Midlothian, LLC, Cloudz Vapor Short Pump, LLC (collectively, the “LLCs”). Plaintiff has not

alleged and cannot in good faith allege that Bhatt, in his personal capacity, owed him a common

law duty to prevent the alleged injuries. Accordingly, the Complaint against Bhatt should be

dismissed in its entirety as a matter of law. The justification for dismissal of the Complaint as to

Bhatt is more fully set forth in his memorandum of law in support of the Motion, filed

contemporaneously herewith and incorporated herein by reference.

       WHEREFORE the defendant, Tejan Bhatt, respectfully requests that the Court dismiss

Plaintiff’s complaint against him, with prejudice, and award it the costs incurred in defense of this

action and any additional relief the Court deems just and appropriate.

                                                      TEJAN BHATT

                                                      /s/ Mark C. Nanavati

                                                      Mark C. Nanavati, Esq. (VSB #38709)
                                                      Benjamin F. Dill, Esq. (VSB #93000)
                                                      SINNOTT, NUCKOLS & LOGAN, P.C.
                                                      13811 Village Mill Drive
                                                      Midlothian, Virginia 23114
                                                      (804) 893-3866 (Nanavati)
                                                      (804) 893-3864 (Jones)
                                                      (804) 378-2610 (Facsimile)
                                                      mnanavati@snllaw.com
                                                      bdill@snllaw.com
                                                      Counsel for Tejan Bhatt




                                                 2
   Case 3:21-cv-00119-JAG Document 7 Filed 03/01/21 Page 3 of 3 PageID# 83




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on the 1st day of March, 2021, a true and accurate copy of the

foregoing motion to dismiss was filed with the Clerk of Court using the CM/ECF system, which

will send a notification of such filing to all counsel of record.


                                               /s/ Mark C. Nanavati


                                               Mark C. Nanavati, Esq. (VSB #38709)
                                               Benjamin F. Dill, Esq. (VSB #93000)
                                               SINNOTT, NUCKOLS & LOGAN, P.C.
                                               13811 Village Mill Drive
                                               Midlothian, Virginia 23114
                                               (804) 893-3866 (Nanavati)
                                               (804) 893-3864 (Jones)
                                               (804) 378-2610 (Facsimile)
                                               mnanavati@snllaw.com
                                               bdill@snllaw.com
                                               Counsel for Tejan Bhatt




                                                   3
